ADAMS, Circuit Judge
(concurring).
Since the beginning of our constitutional history, the scope of authority properly exercisable by federal courts of equity has been circumscribed by a policy generally inhibiting interference with state criminal proceedings.1 Resting upon principles of equity jurisprudence and federal-state comity, this policy of non-intervention posits the existence of dual sovereignties in our system of government and recognizes the value in permitting each to perform its own separate functions without interference from the other. This fundament forecloses a federal court from acting, except in narrow circumstances, to enjoin state criminal proceedings when the plaintiff has an adequate remedy at law and will not suffer irreparable harm as a result of federal court inaction.
Requiring, in part, a determination of the contours of this policy of federal non-intervention, the present case may be thought to implicate basic values of our constitutional scheme of government and thus to require a sensitive adjudicative touch. In resolving the issues raised, we must be mindful that our judicial power extends only to deciding the specific case presented to us. While attempting to maintain the essential role of federal courts both in preserving a healthy relationship between the nation and the states and in protecting constitutional rights, the federal judiciary must be alert to the dangers inherent in deciding cases more broadly than required by the precise issues presented. *1084The goal must be reasoned, principled results based solely upon grounds necessary to the disposition of the controversy.
Since the majority opinion may be thought to stand for more than the narrow decision appropriate in light of the facts of this case, I feel constrained, in concurring in the result, to state the reasons for my position.
This suit was brought in the federal district court on April 8, 1969. On September 24, 1969, the district court, in an opinion and order relying upon the Supreme Court’s decision in Zwickler v. Koota,2 rejected the argument that it should abstain, and instead denied defendants’ motion to dismiss the complaint. It permitted the suit to proceed as a class action and, after extensive pre-trial preparation, held a hearing on the merits on April 13, 1971.
Prior to the district court hearing, the Supreme Court had handed down, on February 23, 1971, a series of cases defining in some detail the authority of federal courts to enjoin, or to issue a declaratory judgment effectively terminating, pending state criminal proceedings.2
3 On the basis of those decisions, the district court concluded that it was interdicted from granting the declaratory or injunctive relief requested by the plaintiffs, and dismissed the complaint on July 12, 1972. Whether that dismissal was improper is the question this Court must now decide.
I.
Before analyzing the applicability of the recent Supreme Court cases limiting federal equity power, it is appropriate to state the reasons for my agreement with the majority’s position that this controversy is not moot and can properly be maintained by the named plaintiffs.
For 180 years, the federal courts, powerless to issue advisory opinions,4 have decided only those questions affecting the rights of litigants before them. Federal judicial power exists to adjudicate only those cases that are “definite and concrete, touching the legal relations of parties having adverse legal interests. . It must be a real and substantial controversy admitting of specific relief through a decree of a conclusive character, as distinguished from an opinion advising what the law would be upon a hypothetical state of facts.” 5 A jurisdictional concept,6 the requirement that federal courts not decide moot cases serves to keep the exercise of federal judicial power within constitutional bounds.
The standing doctrine seeks to insure that the parties before the court have sufficiently adverse interests in the outcome of the litigation so that the issues will be fully, adequately, and concretely presented.7 Although closely related, the mootness concept and the standing doctrine often reflect different concerns. Mootness raises the question whether the litigation itself is of such a eharae*1085ter as to fall within the “case or controversy” limitation imposed upon the judicial power of Article III of the Constitution, whereas standing tests whether the particular litigant is the proper party to raise the issues involved.
In cases of the kind presented here, the mootness concept and the standing doctrine are often difficult to separate. For example, because the named plaintiffs are not presently being subjected to the procedure they claim to be unconstitutional, it might be argued that, as to them, the case is moot. Neither declaratory nor injunctive relief could correct the alleged past wrong. At the same time, it might be contended that the named plaintiffs lack standing to challenge the Pennsylvania procedure of detaining juveniles without a prompt preliminary hearing on probable cause, because the asserted wrong is past and only a presently detained juvenile would be a proper party to litigate the issue.
Whichever contention is pressed— mootness or standing — each is predicated, in this particular case, on the ground that this suit, looking solely to future relief, is not properly maintainable since the named plaintiffs have suffered only a past wrong. These arguments are without merit to the extent they overlook that this suit is a class action, as the district court permitted, on behalf of “all juveniles in Philadelphia, Pennsylvania, who have been or will be affected by action of the defendants alleged in the complaint.”
In Washington v. Lee,8 for example, Negro citizens brought a class action seeking a declaratory judgment and injunction against Alabama officials concerning their rights, and those of others similarly situated, not to be segregated by the state penal system. Although the named plaintiffs were in jail when the complaint was filed, they had been released by the time of trial. In answer to the defendants’ argument that the named plaintiffs lacked standing to challenge the Alabama statutes and practices involved, the three-judge federal district court first noted that another court had stated in a similar case 9 that to have standing plaintiffs must show past use and a right to and a reasonable possibility of future use of the facilities in question. Instead of following that rule, the three-judge court held that, as to future use, the named plaintiffs did not have to demonstrate an intention to violate the law in such manner as to subject themselves in the future to imprisonment. The three-judge court held that to acquire standing, the plaintiffs must show that the operation of the jails “ ‘permit[s] the recurrence of comparable violations.’ ”10 The Supreme Court affirmed per curiam.11
Analyzing a similar question in terms of the mootness concept, not the standing doctrine, another court has come to the same conclusion. In Gatling v. Butler,12 plaintiff, an indigent juvenile, sought review of her delinquency adjudication, but was prevented by defendants, state officials, who would not docket the appeal without payment of a filing fee as required by Connecticut statute. Alleging that application of the statute deprived her and others similarly situated of equal protection and due process, the plaintiff requested the convening of a three-judge district court to determine' her case on the iperits and asked for injunctive and declaratory relief. The court was informed that a state court hearing had been scheduled for consideration of plaintiff’s earlier application for waiver of filing fees. It therefore *1086reserved decision pending outcome of the state court hearing. When the state court later granted plaintiff leave to file her appeal without payment of the filing fee, defendants urged the district court to dismiss the complaint on the ground, inter alia, that the state court had eliminated any controversy. The court held that the suit was not moot as to other class members even on the assumption that plaintiff’s own case was moot,13 and that the named plaintiff could continue to litigate the issues as representative of the class.
Thus, whether the present case is analyzed in terms of mootness or standing, the result is the same: it is properly maintainable by the named plaintiffs, if, as will be discussed infra, they are not otherwise barred by the doctrine enunciated in the Younger line of eases.
Even assuming that the case is moot as to the named plaintiffs, as the district court suggested, mootness as to them does not necessarily imply mootness as to the class represented.14 Indeed, at least as to some members of the class — those picked up and detained but who have not yet been discharged or given a preliminary or adjudicative hearing- — it is clear that there is a “real and substantial controversy,” “touching the legal relations of parties having adverse legal interests.”15 Under these circumstances, the ease is not moot and may .properly be maintained by the named plaintiffs at least as class representatives.16
II.
Federal injunctive relief as a remedy for alleged unconstitutional action by state officials is neither novel nor noteworthy. In Ex Parte Young,17 a federal court, having preliminarily enjoined railroads from complying with a Minnesota statute reducing their rates, adjudged Young, the state attorney general who had been enjoined from enforcing the statute, in contempt after he filed a state court petition to order the railroads to conform to the statute. The Supreme Court affirmed the judgment of contempt, holding that the suit was not barred by the 11th Amendment. It did not question the existence of federal power to enjoin a state official.
The legislative response to the apparent shift in the distribution of power between nation and state wrought by Ex Parte Young included the enactment of statutory curbs upon the scope of feder*1087al jurisdiction.18 Not all limitations on federal judicial power, however, came from the Congress. The courts themselves began to develop self-imposed limitations on the exercise of federal power to enjoin state officials.
A. The Abstention Doctrine Railroad Commission v. Pullman Co.,19 though perhaps not the birthplace of the abstention doctrine, is at least the case that secured its foundations. In an action to enjoin an order of the Texas Railroad Commission that sleeping cars must be in the charge of conductors (white) not porters (black) as unauthorized by Texas law and as violative of the equal protection, due process, and commerce clauses of the Constitution, Mr. Justice Frankfurter, speaking for a unanimous Court, held that the district court should have exercised its equity discretion and abstained. First, because the case touched “a sensitive area of social policy” and because decision of constitutional questions should be avoided if possible, the Court thought it best for such cases to be decided on the basis of the state law questions involved “if a definitive ruling on the state issue would terminate the controversy.”20 Second determination by the federal court of the state law question would be unwise: “[N]o matter how seasoned the judgment of the district court may be, it cannot escape being a forecast rather than a determination.”21 However, the court noted another factor of importance :
“Few public interests have a higher claim upon the discretion of a federal chancellor than the avoidance of needless friction with state policies. . ." 22
As a technique for refusing to exercise federal jurisdiction when the case’s result might turn on issues of state law, the abstention doctrine rests fundamentally upon a reluctance to decide avoidable, federal constitutional questions. Of course, a policy of eschewing unnecessary constitutional decisions cannot by itself justify abstaining. Instead, when underlying and determinative state law issues are present, the federal court could satisfy the policy of avoiding constitutional decision by deciding the ease itself on the basis of state law.23 That federal courts are not inherently powerless or incompetent to resolve state law issues is clear: in diversity cases, for example, they must often do so.24 But, because of the presence of state law questions, the fact that a federal decision regarding them cannot be determinative, and the kind of disruption that an erroneous federal decision pertaining to state law may cause to state policy, federal abstention in favor of at least a preliminary state court adjudication is justified.
Application of the abstention doctrine, however, must be predicated upon the presence of a state law question capable of making constitutional decision unnecessary.25 The absence of such a state law question in the present case precludes refusing to adjudicate this controversy on abstention grounds.
Unlike the Pullman case, where the authority of the Railroad Commission under Texas law to issue the challenged order was unclear, here there is little question regarding the authority as a matter of Pennsylvania law to detain juveniles during the intake process without a preliminary hearing on probable *1088cause. Pennsylvania explicitly prohibits preliminary hearings in juvenile proceedings.26 Under these circumstances, a state court decision would not render unnecessary a determination of the federal constitutional issue raised by plaintiffs. And, as the cases make clear, abstention is not justified solely to afford the state courts an opportunity to pass upon the federal constitutional question presented.27
B. Strict Adherence to Prerequisites of Equity — The Younger Line of Cases
In addition to developing the abstention doctrine to counteract to some degree the shift in federal-state relations threatened by the implicit rationale underlying Ex Parte Young, the federal courts have taken special precautions, in suits to enjoin state officials, to insure that federal interference occur only when necessary to protect the plaintiff’s rights. To determine whether the exercise of equitable power is necessary, the courts have focused upon whether the plaintiff has an adequate remedy at law and whether he will suffer irreparable injury as a result of federal court inaction.
When requested to interfere with state criminal proceedings, the federal courts have been particularly strict in applying equity requirements. In Douglas v. City of Jeannette,28 for example, petitioners, members of Jehovah’s Witnesses, brought suit in federal court to restrain threatened state prosecution of them for violating a city ordinance prohibiting the solicitation of orders for merchandise without first obtaining a license and paying a license tax. The Supreme Court held that the district court, in the exercise of its equity powers, should not “interfere with or embarrass threatened proceedings in state courts save in those exceptional cases which call for the interposition of a court of equity to prevent irreparable injury which is clear and imminent. . . . ” 29
In the circumstances of that case, the Court found no irreparable injury.
“It is a familiar rule that courts of equity do not ordinarily restrain criminal prosecutions. No person is immune from prosecution in good faith for his alleged criminal acts. Its imminence, even though alleged to be in violation of constitutional guarantees, is not a ground for equity relief since the lawfulness or constitutionally of the statute or ordinance on which the prosecution is based may be determined as readily in the criminal case as in a suit for an injunction.30
* * * * * *
“It does not appear from the record that petitioners have been threatened with any injury other than that incidental to every criminal proceeding brought lawfully and in good faith, or that a federal court of equity by withdrawing the determination of guilt from the state courts could rightly afford petitioners any protection which they could not secure by prompt trial and appeal pursued to this Court.31
The Supreme Court has recently re-affirmed the principle of Douglas regarding federal interference with state crim*1089inal proceedings. In Younger v. Harris,32 Harris was charged in a state court with violating the California Criminal Syndicalism Act. He then filed suit in a federal district court alleging that the prosecution and the existence of the California statute “chilled” his First Amendment rights, and asked that the district attorney be enjoined from prosecuting him. A three-judge district court issued the requested injunction, after holding that it had authority to restrain the district attorney and that the statute was void for vagueness and overbreadth. The Supreme Court reversed the judgment “as a violation of the national policy forbidding federal courts to stay or enjoin pending state court proceedings except under special circumstances.” 33 In the companion case of Samuels v. Mackell,34 the Court held that the same rule applies to declaratory judgment actions.
Revealing a deep concern for federal-state relationships and the delicacy with which cases requesting federal interference with pending state criminal proceedings must be handled, the Younger decision “rests on the absence of the factors necessary under equitable principles to justify federal intervention . ,”35 As the Supreme Court asserted :
“[the] longstanding public policy against federal court interference with state court proceedings .... [rests in part upon] [t]he basic doctrine of equity jurisprudence that courts of equity should not act, and particularly should not act to restrain a criminal prosecution, when the moving party has an adequate remedy at law and will not suffer irreparable injury if denied equitable relief.”36
The Court found neither of these equity prerequisites present in Younger. An adequate legal remedy was available in the pending state criminal proceeding where Harris would be able to raise his constitutional claims by way of defense. In addition, denial of federal equitable relief would not, in the Court’s view, cause Harris irreparable injury which, for purposes of cases requesting federal interference with state criminal proceedings, the Court defined as having to be “ ‘both great and immediate.’ ” 37
“ ‘No citizen or member of the community is immune from prosecution, in good faith, for his alleged criminal acts. The imminence of such a prosecution even though alleged to be unauthorized and hence unlawful is not alone ground for relief in equity which exerts its extraordinary powers only to prevent irreparable injury to the plaintiff who seeks its aid.’ ”38
* * * * * *
“ ‘It does not appear from the record that petitioners have been threatened with any injury other than *1090that incidental to every criminal proceeding brought lawfully and in good faith . . . .’”39
As will become apparent, plaintiffs have here presented a case sufficiently distinguishable from the Younger series of cases so as not to require the same result.40
Both Younger and Samuels presented factual situations in which defendants in criminal cases were each attempting to attack the constitutionality of the statute upon which his state prosecution was based.41 In both these cases, because the constitutional challenge was to the very law forming the basis for prosecution, declaratory or injunctive relief, resting upon a holding of unconstitu- ' tionality, would effectively have brought the pending state criminal proceeding to a halt. In each of the Younger series of cases, the interest of the state in prosecuting criminal proceedings without interference would have been seriously frustrated by the requested federal court action.
At the same time, in none of the Younger line of cases would federal court interposition have produced a corresponding, appreciable gain for the protection of federal constitutional rights. Younger, Samuels, and Perez v. Ledesma each presented situations in which the prosecuted parties could raise their constitutional assaults during the course of their' pending state criminal trials. Moreover, in Boyle v. Landry, none of the plaintiffs had been prosecuted, charged, or even arrested under the particular statute they were challenging.42
The present case, on the other hand, produces a significantly different factual pattern.
First, no one is here attacking the constitutionality of the statute forming the basis for the delinquency proceeding, itself. Plaintiff Conover, for example, *1091is not urging that assault and battery cannot constitutionally be made a delinquency violation or crime, nor is he praying for injunctive or declaratory relief against a pending delinquency adjudication.43 Rather, plaintiffs are here attempting to secure only a federal court judgment that holding juveniles without a preliminary hearing or an equivalent proceeding to ascertain probable cause is unconstitutional44 Under these circumstances, a federal court’s declaration of unconstitutionality or an injunction requiring the officials to institute a preliminary hearing procedure would in no way adversely affect the state’s legitimate interest in conducting its delinquency hearings without direct interference. No delinquency hearings would be enjoined. Indeed, the sole effect of giving plaintiffs the relief they seek would be a requirement that, in the future, preliminary hearings or an equivalent proceeding to determine probable cause be held. Simply put, the state would no longer be permitted to detain juveniles without a determination of probable cause for such detention.
The foregoing view, that plaintiffs in the present case are not requesting the kind of federal interference proscribed by Younger and Samuels, is supported by this Court’s recent decision in Lewis v. Kugler.45 There, plaintiffs brought suit under § 1983 on behalf of themselves and all others similarly situated and alleged that while travelling upon New Jersey highways, they had been subjected to arbitrary stops and unreasonable searches by state policemen. They sought, inter alia, a declaration that the alleged practice of selective searches is unconstitutional and an injunction against its continuance. At the time suit was filed, ten of the thirty-seven named plaintiffs were subject to pending state criminal proceedings.
Dealing with the recent Younger line of cases, the Court first noted that they “are pertinent . . . only insofar as the complaint seeks relief in the nature of an injunction against state criminal proceedings or declaratory relief which would interfere with state criminal proceedings.”46 Because the ten plaintiffs being prosecuted would have an opportunity to raise their constitutional claims in the state proceedings, the Court denied an injunction against prosecution and “a declaratory judgment that the searches and seizures forming the basis of the state criminal proceedings against the 10 are unconstitutional . .”47 The Court also held, however, that the federal district court could consider the claims of the ten plaintiffs being prosecuted, along with the claims of the other plaintiffs, in determining whether the practice of selective searches was unconstitutional.
“This case differs from Samuels, however, in that the 10 plaintiffs being prosecuted, in addition to seeking relief against the prosecutorial authorities, also seek relief against the New Jersey State Troopers. As we have noted, that relief is not barred by the Younger and Samuels line of cases . . . .”48
Lewis v. Kugler, then recogizes that the principle of Younger and Samuels applies when the relief sought is against a pending state criminal prosecution. The Court permitted relief by those being prosecuted to the extent such re*1092lief would not interfere with pending criminal proceedings. The effect of granting equitable relief in the present case, as in Lewis v. Kugler, will not seriously interfere with or terminate any state adjudications of delinquency.
That equitable relief is not here barred by the Younger line of cases does not imply, of course, that the plaintiffs are necessarily entitled to an injunction or a declaratory judgment.49 Determining the propriety of granting or denying such relief in this case depends upon whether plaintiffs have an adequate remedy at law and whether they will suffer irreparable harm in the absence of a federal equity court’s aid. Because the present record is inadequate to enable this Court to make such a determination, I agree with the majority’s conclusion that this case should be remanded to the district court for findings of fact and conclusions of law.
The district court may well find, for example, that state habeas corpus50 or declaratory relief is available and adequate to provide a determination of the constitutional claims presented here. Although the availability of relief in the state courts does not, in § 1983 suits, preclude federal court action on exhaustion grounds,51 such procedures may constitute the “adequate remedy at law” barring equitable relief. Moreover, a § 1983 suit for damages in the federal court may or may not be “adequate” to satisfy the claim of plaintiffs and the class they represent.52
In view of the circumstances presented here, this case should be remanded to the district court. If that court decides that plaintiffs have an adequate remedy at law or will not suffer irreparable harm as a result of federal court inaction, dismissal of the case would be in order. On the other hand, if the necessary equity factors are demonstrated, the district court should proceed to adjudicate the matter and award, if plain*1093tiffs prevail on the merits, appropriate relief.53
Before SEITZ, Chief Judge, and MCLAUGHLIN, VAN DUSEN, ALDI-SERT, ADAMS, GIBBONS, ROSENN and HUNTER, Circuit Judges.

. See Mitchum v. Foster, 407 U.S. 225, 231-233 & n. 10, 92 S.Ct. 2151, 32 L.Ed.2d 705 (1972); Younger v. Harris, 401 U.S. 37, 43-45, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).


. 389 U.S. 241, 88 S.Ct. 391, 19 L.Ed.2d 444 (1967).


. Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971); Samuels v. Mackell, 401 U.S. 66, 91 S.Ct. 764, 27 L.Ed.2d 688 (1971); Boyle v. Landry, 401 U.S. 77, 91 S.Ct. 758, 27 L.Ed.2d 696 (1971); Perez v. Ledesma, 401 U.S. 82, 91 S.Ct. 674, 27 L.Ed.2d 701 (1971); Dyson v. Stein, 401 U.S. 200, 91 S.Ct. 769, 27 L. Ed.2d 781 (1971); (per curiam); Byrne v. Karalexis, 401 U.S. 216, 91 S.Ct. 777, 27 L.Ed.2d 792 (1971) (per curiam).


. Muskrat v. United States, 219 U.S. 346, 351-353, 31 S.Ct. 250, 55 L.Ed. 246 (1911) (interpreting Hayburn’s Case, 2 Dall. 409, 1 L.Ed. 436 (1972).


. North Carolina v. Rice, 404 U.S. 244, 246, 92 S.Ct. 402, 30 L.Ed.2d 413 (1971) (quoting Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-241, 57 S.Ct. 461, 81 L.Ed. 617 (1937)).


. See id.


. See Association of Data Processing Service Organizations v. Camp, 397 U.S. 150, 151-152, 90 S.Ct. 827, 25 L.Ed.2d 184 (1970); Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962).


. 263 F.Supp. 327 (N.D.Ala. 1966), aff’d 390 U.S. 333, 88 S.Ct. 994, 19 L.Ed.2d 1212 (1968) (per curiam).


. See Singleton v. Board of Commissioners, 356 F.2d 771 (5th Cir. 1966).


. 263 F.Supp. 327, 330 quoting Henderson v. United States, 339 U.S. 816, 823, 70 S.Ct. 843, 94 L.Ed. 1302 (1950).


. Lee v. Washington, 390 U.S. 333, 88 S.Ct. 994, 19 L.Ed.2d 1212 (1968) (per curiam).


. 52 F.R.D. 389 (D.Conn. 1971).


. Compare Evers v. Dwyer, 358 U.S. 202, 79 S.Ct. 178, 3 L.Ed.2d 222 (1958); Jenkins v. United Gas Corp., 400 F.2d 28 (5th Cir. 1968); Kelly v. Wyman, 294 F.Supp. 887, 890 (S.D.N.Y. 1968) (3-judge court) aff’d sub nom. Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970).


. See Vaughan v. Bower, 313 F.Supp. 37, 40 (D. Ariz.) (3-judge court), aff’d, 400 U.S. 884, 91 S.Ct. 139, 27 L.Ed.2d 129 (1970); Cypress v. Newport News General & Nonsectarian Hosp. Ass’n, 375 F.2d 648, 657 (4th Cir. 1967).


. See North Carolina v. Rice, 404 U.S. 244, 246, 92 S.Ct. 402, 404, 30 L.Ed.2d 413 (1971) (per curiam) (quoting Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-241, 57 S.Ct. 461, 81 L.Ed. 617 (1937)).


. The majority opinion may be read to hold broadly that the judicial immunity doctrine presents no obstacle to the maintenance of an injunctive suit. It should be noted, however, that it is at least doubtful whether the issue is squarely before us. The district court held there was no immunity and the defendants have not filed a cross-appeal on this ruling. Furthermore, even if before us, the judicial immunity doctrine might not have to be met head-on in the present case. Plaintiffs are attacking the procedural rules adopted by a state court. It may be contended that they are not assailing a decision or ruling by a judge acting in his judicial capacity. Under these circumstances, the judge may bo a nominal party to this action.


. 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908). Later in Hague v. CIO, 307 U.S. 496, 59 S.Ct. 954, 83 L.Ed. 1423 (1939), plaintiffs brought suit in federal court against city officials praying an injunction restraining them from preventing plaintiffs from remaining in the city, distributing printed material, or holding jmblic meetings. The Supreme Court did not question the propriety of exercising federal equitable power. See Lewis v. Kugler, 446 F.2d 1343, 1350 (3d Cir. 1971).


. See generally H. M. Hart & H. Wechsler, The Federal Courts and the Federal System 846-57 (1953).


. 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941).


. Id. at 498, 61 S.Ct. at 644.


. Id. at 499, 61 S.Ct. at 645.


. Id. at 500, 61 S.Ct. at 645.


. See Siler v. Louisville & Nashville R.R., 213 U.S. 175, 29 S.Ct. 451, 53 L.Ed. 753 (1909).


. See Erie R.R. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938).


. See Baggett v. Bullitt, 377 U.S. 360, 375-378, 84 S.Ct. 1316, 12 L.Ed.2d 377 (1964).


. 11 P.S. § 246(3) (1965). Compare Wisconsin v. Constantineau, 400 U.S. 433, 439, 91 S.Ct. 507, 27 L.Ed.2d 515 (1971). In Constantineau, the majority apparently rejected Chief Justice Burger's dissenting view that abstention was proper since the state Supreme Court might hold the practice, challenged there, to be violative of the state constitution. 400 U.S. at 440, 91 S.Ct. 507.


. Damico v. California, 389 U.S. 416, 88 S.Ct. 526, 19 L.Ed.2d 647 (1967); McNeese v. Board of Educ., 373 U.S. 668, 672, 83 S.Ct. 1433, 10 L.Ed.2d 622 (1963). Accord, Askew v. Hargrave, 401 U.S. 476, 478, 91 S.Ct. 856, 28 L.Ed.2d 196 (1971); Zwickler v. Koota, 389 U.S. 241, 248, 88 S.Ct. 391, 19 L.Ed.2d 444 (1967).


. 319 U.S. 157, 63 S.Ct. 877, 87 L.Ed. 1324 (1943). For a later ease discussing the same principle in a slightly different context, see Stefanelli v. Minard, 342 U.S. 117, 72 S.Ct. 118, 96 L.Ed. 138 (1951).


. Id. at 163, 63 S.Ct. at 881.


. Id. (citations omitted).


. Id. at 164, 63 S.Ct. at 881.


. 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).


. Id. at 41, 91 S.Ct. at 749. Younger concerned only the propriety, not the power, of a federal court’s enjoining a state criminal prosecution. The court left open the question “whether 28 U.S.C. § 2283, which prohibits an injunction against state court proceedings ‘except as expressly authorized by Act of Congress’ would in and of itself be controlling under the circumstances of this case.” Id. at 54, 91 S.Ct. at 755. That question, however, has now been resolved by Mitchum v. Foster, 407 U.S. 225, 92 S.Ct. 2151, 32 L.Ed.2d 705 (1972), holding that 42 U.S.C. § 1983 is excepted from the operation of the anti-injunction statute, 28 U.S.C. § 2283. Under Mitchum, then, federal courts have the power, in § 1983 cases, to enjoin ;state criminal proceedings. AVhether that power should be exercised in any particular case depends upon the considerations set out in Younger. See Mitchum v. Foster, 407 U.S. at 243, 92 S.Ct. 2151.


. 401 U.S. 66, 91 S.Ct. 764, 27 L.Ed.2d 688 (1971).


. 401 U.S. at 54, 91 S.Ct. at 755.


. Id. at 43-44, 91 S.Ct. at 750.


. Id. at 46, 91 S.Ct. 746, quoting Fenner v. Boykin, 271 U.S. 240, 243, 46 S.Ct. 492, 70 L.Ed. 927 (1926).


. Id. quoting Watson v. Buck, 313 U.S. 387, 400, 61 S.Ct. 962, 85 L.Ed. 1416 (1941).


. Id. at 47, 91 S.Ct. at 752, quoting Douglas v. City of Jeannette, 319 U.S. 157, 164, 63 S.Ct. 877, 87 L.Ed. 1324 (1943).


. Because of the reasons upon which my position is grounded, it is neither necessary nor appropriate to decide whether the present case involves a pending state criminal proceeding. Some may well have questioned after the Younger series of cases whether the rule enunciated there and the policy considerations from which it stems are applicable to cases not involving pending state criminal proceedings. In the Younger group, however, the majority opinions emphasized over and over again that state criminal proceedings were pending. In fact, it was because of the pending state proceedings that the Court believed the federal plaintiffs had an adequate remedy at law, namely, a constitutional defense to the criminal prosecutions. See Younger v. Harris, 401 U.S. 37, 46—49, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). Moreover, it was because of the pending proceedings that the Court required, for reasons of comity, that the plaintiffs demonstrate irreparable harm “ ‘both great and immediate.’ ” Id. at 46—47, 91 S.Ct. 746. Any uncertainty about the reach of the Younger principle has to a great extent been set to rest. In Lake Carriers’ Ass’n v. MacMullan, 406 U.S. 498, 92 S.Ct. 1749, 32 L.Ed.2d 257 (1972), the Supreme Court stated that the oases in the Younger series “were premised on considerations of equity practice and comity in our federal system that have little force in the absence of a pending state proceeding. In that circumstance exercise of federal court jurisdiction ordinarily is appropriate if the conditions for declaratory or injunctive relief are met.” Id. at 509, 92 S.Ct. at 1757.


. In Boyle v. Landry, 401 U.S. 77, 91 S.Ct. 758, 27 L.Ed.2d 696 (1971), the allegations of the complaint failed to demonstrate irreparable injury. “Not a single one of the citizens who brought this action had ever been prosecuted, charged, or even arrested under the particular intimidation statute.” Id. at 80, 91 S.Ct. at 760. In Perez v. Ledesma, 401 U.S. 82, 91 S.Ct. 674, 27 L.Ed.2d 701 (1971), the practical effect of declaratory or injunctive relief would have been as in Younger and Samuels, the effective termination of state proceedings. Both Dyson v. Stein, 401 U.S. 200, 91 S.Ct. 769, 27 L.Ed.2d 781 (1971) (per curiam) and Byrne v. Karalexis, 401 U.S. 216, 91 S.Ct. 777, 27 L.Ed.2d 792 (1971) (per curiam), were cases where criminal prosecutions were pending and in which the district court made no findings of irreparable harm.


. 401 U.S. 77, 80, 91 S.Ct. 758, 27 L.Ed. 2d 696 (1971).


. Although plaintiffs did originally request injunctive relief against the state’s proceeding on any juvenile petition, at oral argument counsel indicated that in his view such relief is barred by the Younger principle. See fn. 40, supra.


. See Brown v. Fauntleroy, 143 U.S.App.D.C. 116, 442 F.2d 838 (1971) (right to preliminary hearing for juveniles); Cooley v. Stone, 134 U.S.App.D.C. 317, 414 F.2d 1213 (1969) (per curiam) (right to preliminary hearing for juveniles); Pugh v. Rainwater, 332 F.Supp. 1107 (S.D.Fla.1971) (same for adults).


. 446 F.2d 1343 (3d Cir. 1971). See Pugh v. Rainwater, 332 F.Supp. 1107 (S.D.Fla.1971).


. 446 F.2d at 1347.


. Id. at 1349.


. Id.


. See Lake Carriers’ Ass’n v. MacMullan, 406 U.S. 498, 509, 92 S.Ct. 1749, 32 L.Ed. 2d 257 (1972).


. Although habeas corpus relief can, under some circumstances, be sought by one detained, see Henry v. Henkel, 235 U.S. 219, 228, 35 S.Ct. 54, 59 L.Ed. 203 (1914) (in “exceptional circumstances”); Baker v. Grice, 169 U.S. 284, 18 S.Ct. 323, 42 L.Ed. 748 (1897); Ex Parte Royall, 117 U.S. 241, 252-253, 6 S.Ct. 734, 29 L.Ed. 868 (1886); Reis v. U. S. Marshal, 192 F.Supp. 79 (E.D.Pa.1961); compare Commonwealth ex rel. Levine v. Fair, 394 Pa. 262, 146 A.2d 834 (1959) with Commonwealth ex rel. Bittner v. Price, 428 Pa. 5, 235 A.2d 357 (1967) (per curiam), habeas relief or an appeal on the issue of improper pretrial detention is generally unavailable once an indictment has been returned or a finding of guilt has been made. See, e. g. Rivera v. Government of Virgin Islands, 375 F.2d 988 (3d Cir. 1967); Grace v. United States, 375 F.2d 119 (9th Cir. 1967); Blue v. United States, 119 U.S.App.D.C. 315, 342 F.2d 894 (1964), cert. denied, 380 U.S. 944, 85 S.Ct. 1029, 13 L.Ed.2d 964 (1965). See generally Amsterdam, Criminal Prosecutions Affecting Federally Guaranteed Civil Rights: Federal Removal and Habeas Corpus Jurisdiction to Abort State Court Trial, 113 U.Pa.L.Rev. 793 (1965). At oral argument, counsel pointed out that the problem of obtaining state habeas relief might be compounded by the fact that one state judge would be required to review a decision by one of his brethren.


. E. g., Wilwording v. Swenson, 404 U.S. 249, 251, 92 S.Ct. 407, 30 L.Ed.2d 418 (1972) (per curiam). Zwickler v. Koota, 389 U.S. 241, 88 S.Ct. 391, 19 L.Ed.2d 444 (1967); Monroe v. Pape, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961).


. Plaintiffs’ due process argument must rest, in part at least, on the premise that the Fourth Amendment’s bar against unreasonable searches and seizures applies to the “arrest” or “detention” of persons as well as the seizure of goods. See Terry v. Ohio, 392 U.S. 1, 8-9, 16, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); Henry v. United States, 361 U.S. 98, 100-101, 80 S.Ct. 168, 4 L.Ed.2d 134 (1959); Brown v. Fauntleroy, 143 U.S.App.D.C. 116, 442 F.2d 838 (1971). “[I]t can no longer be seriously contended that an action for money damages will serve adequately to remedy unconstitutional searches and seizures.” Lewis v. Kugler, 446 F.2d 1343, 1350 (3d Cir. 1971). See Mapp v. Ohio, 367 U.S. 643, 652, 81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961); Lankford v. Gelston, 364 F.2d 197, 202 (4th Cir. 1966) (en banc).


. Although at this stage of the proceedings the question before us is whether the district court improperly declined to exercise its jurisdiction, it might be helpful to note what is at the heart of this controversy. Plaintiffs have alleged that: (1) it is a denial of equal protection for the Commonwealth to provide adults a preliminary hearing to determine probable cause and yet at the same time deny such a safeguard to juveniles; (2)' it is a denial of due process for the state to detain juveniles without a preliminary hearing or an equivalent procedure to determine probable cause and (3) it is a denial of due process for the Commonwealth to incarcerate juveniles on the basis of an “intake interview” lacking procedural protections. These are serious claims raising complex legal issues.
Detaining juveniles without a probable cause hearing has been assailed by sociologists as well as legal scholars. See generally, L. Forer, “No One Will Lissen,” 67-83 (Grossett Dunlap 1971); Weiss, The Poor Kid, 9 Duquesne L.Rev. 590, 596-599 (1971). Many believe that such incarceration, far from serving a salutory purpose, frequently does just the reverse: those already alienated may become more bitter when confronted by a system they perceive to be unjust and insensitive.